                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                               SOUTHERN DIVISION
11
     UNITED STATES OF AMERICA,           NO. SACV 19-00222-CJC (ADSx)
12          Plaintiff,
                                         CONSENT JUDGMENT
13                                       OF FORFEITURE
          vs.
14
      $727,562.81 REPRESENTING
15    PROCEEDS FROM THE SALE OF REAL
      PROPERTY,
16
            Defendant.
17
     ________________________________
18
     SEAN LIBBERT,
19
             Claimant.
20

21

22       Plaintiff, the United States of America, and potential

23   claimant Sean Libbert (“Libbert”) have stipulated to request the

24   entry of this Consent Judgment, resolving this action in its

25   entirety.   On or about February 19, 2014, the government seized

26   $727,562.81, Representing Proceeds From the Sale of Real Property

27   (“defendant funds”).   Thereafter, the government filed a complaint

28   related to the defendant funds, and notice was given and published
 1   in accordance with law.   Pursuant to stipulations and granted
 2   orders, Libbert’s time to file a claim has been extended to July
 3   1, 2019.   No claims or answers have been filed, and other than in
 4   the case of Libbert, the time for filing claims and answers has
 5   expired.   The terms of the parties’ agreement are set out below.
 6       The Court, having considered the stipulation of the parties,
 7   and good cause appearing therefor, HEREBY ORDERS, ADJUDGES AND
 8   DECREES:
 9       1.     The government has given and published notice of this
10   action as required by law, including Rule G of the Supplemental
11   Rules for Admiralty or Maritime Claims and Asset Forfeiture
12   Actions, Federal Rules of Civil Procedure, and the Local Rules of
13   this Court.   The government has not received any claims or

14   answers, and other than in the case of Libbert, the time for

15   filing claims and answers has expired.   This Court has

16   jurisdiction over the parties and the defendant funds.    Other than

17   Libbert, any potential claimants to the defendant funds are deemed

18   to have admitted the allegations of the complaint.

19       2.     Libbert, who has a potential interest in the defendant

20   funds, has agreed that the government may forfeit $436,537.69 of

21   the defendant funds, plus all interest earned on the defendant

22   funds from the time of seizure.   In return, the government will

23   release to Libbert $291,025.12 of the defendant funds (the

24   “released funds”).   Nothing in this consent judgment is intended

25   or should be interpreted as an admission of wrongdoing by Libbert,

26   nor should this consent judgment be admitted in any criminal

27   proceeding against Libbert to prove any of the facts relied upon

28
 1   to establish reasonable cause for the seizure of the defendant
 2   funds.
 3        3.     No later than 60 days from the date this Judgement is
 4   entered, or the date Claimant provides the information described
 5   below, whichever is later, the government shall release to Libbert
 6   $291,025.12 of the defendant funds, without interest.
 7        4.     The United States, in its sole discretion, may elect to
 8   deliver payment of the released funds either by check or by wire
 9   transfer.    If by check, the United States shall make a check
10   payable to the “Law Office of Craig Wilke Client Trust Account,”
11   and mailed to Libbert in care of his attorney, Mr. Craig Wilke,
12   305 N. Harbor Blvd., Suite 216, Fullerton, California 92832-1901.
13   If by wire transfer, the returned funds shall be transferred to

14   the Law Office of Craig Wilke Client Trust Account.     Upon request

15   by the United States, Libbert (through his attorney, Craig Wilke)

16   shall provide his personal identifiers and the necessary bank

17   account information for the trust account.

18        5.     The remaining $436,537.69 of the defendant funds,

19   together with all interest earned on the total of defendant funds

20   since seizure, is hereby forfeited to the United States, and no

21   other right, title, or interest shall exist therein.    The

22   government is ordered to dispose of the forfeited property in

23   accordance with law.

24        6.     The Sean Libbert v. United States of America, case number

25   18-55519 that is pending before the Ninth Circuit Court of Appeals

26   is moot.

27        7.     The Court finds that there was reasonable cause for the

28   seizure of the defendant funds and the institution of this action.
 1   This judgment constitutes a certificate of reasonable cause
 2   pursuant to 28 U.S.C. § 2465.
 3        6.   Each of the parties shall bear its own fees and costs in
 4   connection with the seizure of the defendant currency and this
 5   action.
 6        IT IS SO ORDERED.
 7   Dated: May 21, 2019             ________________________________
 8                                   THE HONORABLE CORMAC J. CARNEY
                                     UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
